Citation Nr: 1144629	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 22, 2008, for the award of service connection for posttraumatic stress disorder (PTSD) and the assignment of a 30 percent disability rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to February 2002 and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  Service department correction to the DD Form 214, via a DD Form 215, adding the Combat Infantryman Badge was issued on April 6, 2007, and received by VA on August 19, 2008.

3.  VA received the Veteran's claim to reopen the previously denied claim for service connection for PTSD on August 22, 2008.

4.  Service department order announcing the award of the Combat Infantryman Badge was issued on March 27, 2007, and received by VA on August 22, 2008.

CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  The criteria for an effective date of August 22, 2007, but no earlier, for the award of service connection for PTSD and the assignment of a 30 percent disability rating have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West
2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187.

The Veteran is challenging the initial disability rating and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA treatment records.  Further, the Veteran has submitted statements in support of his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

Where entitlement to service connection is established because of the correction, change, or modification of a military record by competent military authority, the award will be effective from the latest of these dates: (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).

In this case, the Veteran contends that he is entitled to an earlier effective date of November 9, 2005, for the award of service connection for PTSD because that is the date on which he filed his original claim.  

VA received the Veteran's original claim for service connection for PTSD on November 9, 2005.  In a May 2006 rating decision, the RO denied the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Hence, an effective date as of the date of the November 2005 claim is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Service department correction to the DD Form 214, via a DD Form 215, adding the Combat Infantryman Badge was issued on April 6, 2007, and received by VA on August 19, 2008.

Neither the issuance of the DD Form 215 by the service department on April 6, 2007, nor the receipt of the DD Form 215 by VA on August 19, 2008, constituted a claim to reopen the previously denied claim for service connection for PTSD.  Because the DD Form 215 was not issued until April 6, 2007, such evidence of in-service stressful events did not exist at the time of the prior final rating decision in May 2006, so it is not service department evidence that VA could have previously obtained when it decided the claim in May 2006.  Thus, VA's receipt of the DD Form 215 did not constitute a claim to reopen service connection for PTSD.  38 C.F.R. § 3.156(c)(2).  In addition, the mere receipt of the DD Form 215 by VA does not indicate any intent on the part of the Veteran to apply for the benefit of service connection for PTSD; therefore, the receipt by VA of the DD Form 215 on August 19, 2008, did not constitute an informal claim to reopen service connection for PTSD.  38 C.F.R. § 3.155(a).

Service department order announcing the award of the Combat Infantryman Badge was issued on March 27, 2007, and received by VA on August 22, 2008.  As noted above, the issuance of this order did not constitute a claim to reopen service connection for PTSD.  38 C.F.R. § 3.156(c)(2).  The date of receipt of this order is the date of receipt of the claim to reopen and will be discussed below.

VA received the Veteran's claim to reopen the previously denied claim for service connection for PTSD on August 22, 2008.  In a March 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective August 22, 2008 (date of receipt of claim to reopen).  The RO based its decision, in part, on the Veteran's award of the Combat Infantryman Badge.

As service connection for PTSD has been established because of the correction, change, or modification of a military record, the award will be effective from the latest of the date of application for change, correction, or modification was filed with the service department; date of receipt of claim if claim was disallowed; or one year prior to date of reopening of a disallowed claim.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(g). 

In this case, the latest of these dates is August 22, 2007, one year prior to the date of VA's receipt of the claim to reopen.  There is no indication that the Veteran applied for a change, correction, or modification with the service department; however, based on the March 27, 2007, date of issuance of the order announcing the award of the Combat Infantryman Badge, any such application date would be earlier than August 22, 2007, and thus would not provide for an earlier effective date.  Thus, the Veteran is entitled to an effective date of August 22, 2007.  An even earlier date is not warranted as there is no correspondence dated prior to August 22, 2008, that can be construed as a claim to reopen.  

In sum, an effective date of August 22, 2007, but no earlier, is warranted for the award of service connection for PTSD and the assignment of a 30 percent disability rating.  


ORDER

An earlier effective date of August 22, 2007, for the award of service connection for PTSD and the assignment of a 30 percent disability rating is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


